DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 09/06/2022 has been entered. Claims 2-7 and 19-59 are cancelled. Claims 1 and 8-18 are pending in this application and are currently examined.   

Priority
This application is a 371 of PCT/US2018/033203 filed on 05/17/2018, which claims benefit of US Provisional Application No. 62/507,603 filed on 05/17/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/31/2022 has been considered.

Withdrawn Claim Objections/Rejections
The objection of claims 6, 8, 10, and 16 because of improper recitation, as set forth on page 2 of Non-Final Rejection mailed on 06/03/2022, is withdrawn in view of cancelled claim 6, and amended claims 8, 10, and 16.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on page 3 of Non-Final Rejection mailed on 06/03/2022, is withdrawn in view of amended claim 13.
The rejection of claims 1-5, 7-10, and 12-18 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more, as set forth on pages 3 to 4 of Non-Final Rejection mailed on 06/03/2022, is withdrawn in view of cancelled claims 2-5 and 7, and amended claim 1. Claims 8-10 and 12-18 depend from claim 1.

New (necessitated by amendment) Claim Objections
Claims 9-11, 16, and 17 are objected to because of the following informalities: In claim 9, change the incorrect recitation “a ligand” (lines 1 to 2) to “an additional ligand” because the TRAIL in preceding claim is also a ligand. In claim 10, change the incorrect recitation “the ligand” (line 1) to “the additional ligand”. In claims 11, 16, and 17, insert the missing word “PVX” immediately before the recitation “plant virus” (line 1 of claim 11; line 2 of claims 16 and 17) to be consistent with the “PVX plant virus” in preceding claim 1. Appropriate correction is required.

New (necessitated by amendment) Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 8-18 depend from claim 1.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “conjugated on an outer surface” (lines 2 to 3). It is not clear if the outer surface refers to the viral particle, the TRAIL, or a third molecule, and thus the structural relationship is omitted. Applicant is advised to delete the recitation “on an outer surface”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Bachmann et al. (US 2007/0248617, October 25, 2007, hereinafter referred to as Bachmann ‘617) in view of Wen et al. (Chem. Soc. Rev., 45:4074, 2016, hereinafter referred to as Wen ‘2016) and Matsuura et al. (Org. Biomol. Chem., 14:7869, 2016, hereinafter referred to as Matsuura ‘2016).
With regard to structural limitations “An agent comprising a (or PEGylated) potato virus X (PVX) plant virus particle or virus-like particle (VLP) non-covalently conjugated to at least one tumor necrosis factor (TNF)-related apoptosis-inducing ligand (TRAIL) by coordination bonds between nickel-coordinated nitrilotriacetic acid (Ni-NTA) modules displayed on the PVX plant virus particle or VLP outer surface and a Histidine-tag on TRAIL” (claims 1 and 11), and “further loaded with or conjugated to one or more of an imaging agent (or a fluorescent molecule), an anticancer agent (or phenanthriplatin or doxorubicin), or a targeting agent (or an additional tumor-associated receptor ligand or an EGFR ligand) (claims 8-10 and 12-15):
Bachmann ‘617 disclosed a composition comprising (a) a core particle with at least one first attachment site; and (b) at least one antigen or antigenic determinant with at least one second attachment site, wherein said antigen or antigenic determinant is a nonhuman TNF-superfamily-derived-peptide, wherein said second attachment site is capable of association to said first attachment site; and wherein said antigen or antigenic determinant and said core particle interact through said association, preferably to form an ordered and repetitive antigen array. Preferred embodiments of core particles suitable for use are a virus, a virus-like particle (VLP), or a bacteriophage. In some virus types, virus particle comprises a genome surrounded by a protein capsid; others have additional structures (e.g., envelopes, tails, etc.). In a further preferred embodiment, the TNF-peptide of the modified core particle and in particular of the modified VLP is derived from a vertebrate, and in particular a eutherian, TRAIL polypeptide. Such conjugates are preferably to be used for the manufacture of a medicament. Examples of suitable viruses include sindbis and other alphaviruses, Hepatitis B virus, Tobacco mosaic virus, Flock House Virus, and human Papilomavirus (pages 10/91 to 21/91, [0020, 0098, 0121, and 0144]). As used herein, the term "association" as it applies to the first and second attachment sites, refers to the binding of the first and second attachment sites that is preferably by way of at least one non-peptide bond. The nature of the association may be covalent, ionic, hydrophobic, polar, or any combination thereof. The phrase "first attachment site" refers to an element of non-natural or natural origin, to which the second attachment site located on the TNF-peptide may associate. The phrase "second attachment site" refers to an element associated with the TNF-peptide to which the first attachment site located on the surface of the core particle and virus-like particle, respectively, may associate. The first attachment site or the second attachment site of the TNF-peptide may be a protein, a polypeptide, an amino acid, a peptide, a sugar, a polynucleotide, a natural or synthetic polymer, a secondary metabolite or compound (biotin, fluorescein, retinal, digoxigenin, metal ions, phenylmethylsulfonylfluoride), or a chemically reactive group such as an amino group, a carboxyl group, a sulfhydryl group, a hydroxyl group, a guanidinyl group, histidinyl group, or a combination thereof. The first attachment site is located, typically and preferably on the surface, of the core particle such as, preferably the virus-like particle. Multiple first attachment sites are present on the surface of the core and virus-like particle, respectively, typically in a repetitive configuration (page 13/91, [0061-0063]).
Bachmann ‘617 did not explicitly disclose the limitations (A) “a PVX plant virus”, “further loaded with or conjugated to phenanthriplatin, doxorubicin, or an EGFR ligand”, and “the PVX plant virus particle or VLP is PEGylated”, required by claims 1 and 9-14; and (B) “coordination bonds between nickel-coordinated nitrilotriacetic acid (Ni-NTA) modules displayed on the PVX plant virus particle or VLP outer surface and a Histidine-tag on TRAIL”, required by claim 1.
With regard to the limitation (A) above, Wen ‘2016 disclosed that positively charged potato virus X (PVX) is able to penetrate the tumor core. PVX’s filamentous nature also allowed it to better avoid the macrophagocytic system, leading to greater tumor homing. Tobacco mosaic virus (TMV) exhibited a two-phase diffusion behavior that entailed an extremely rapid early loading phase, which could be attributed to its movement axially, acting like a needle. Other advantageous properties that are conferred by elongated particles include better margination toward the vessel wall and stronger adherence due to greater surface area for interaction, which not only have implications for tumor homing but also for enhanced targeting of cardiovascular disease. Coating of the TMV with PEG allowed the shorter rods to better avoid clearance and, to pair with their superior diffusion properties within the tumor. Surface PEGylation has been applied to many VNPs and has been established as a broadly applicable method for extending circulation time. Additionally, differences in the route of clearance were also observed, with non-PEGylated TMV and PVX filaments getting filtered through the kidneys, while PEGylated particles do not, likely due to the increase in the width of the particles after conjugation preventing renal filtration (page 4082, left col. para. 2 and 3; right col., para. 2 and 3).  Some examples of targets that have been used for specific uptake of virus-based nanoparticles include epidermal growth factor receptor (EGFR). The highly potent platinum DNA-binding drug phenanthriplatin was introduced within the TMV carrier and shown to be released under acidic conditions. Methods for conjugation have also been recently established for spheres made from thermal transitioning of TMV and utilized for the loading of doxorubicin (page 4083, left col., para. 2; page 4094, left col., para. 4; page 4092, right col., para. 2). Fig. 4, Bioconjugation reactions that can be used for virus modification (page 4079): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
With regard to the limitation (A) above, Matsuura ‘2016 disclosed construction of an artificial viral capsid with internal Ni-NTA and its interaction with His-tagged GFP: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (page 7869, right col., para. 2; page 7870, Fig. 1).
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the generic list of virus and further agent for loading and/or conjugation as taught by Bachmann ‘617 with specific pegylated PVX or TMV and further agent (phenanthriplatin, doxorubicin, or an EGFR ligand), respectively, in view of Wen ‘2016 to better tumor penetration and systemic retention; and to substitute the generic surface modification of PVX particle as taught by Bachmann ‘617 in view of Wen ‘2016 with nickel-coordinated nitrilotriacetic acid (Ni-NTA) modules displayed on virus particle surface in view of Matsuura ‘2016 to obtain surface displayed Ni-NTA for conjugating to TRAIL. One would have been motivated to do so because (a) Bachmann ‘617 teaches that multiple first attachment sites are present on the surface of the core and virus-like particle, respectively, typically in a repetitive configuration. The first attachment site of the virus particle or the second attachment site of the TNF-peptide may be metal ions, or a chemically reactive group such as histidinyl group, (b) Wen ‘2016 teaches that positively charged potato virus X (PVX) is able to penetrate the tumor core and to better avoid the macrophagocytic system, leading to greater tumor homing. Surface PEGylation has been applied to many VNPs and has been established as a broadly applicable method for extending circulation time, and (c) Matsuura ‘2016 teaches construction of an artificial viral capsid with internal Ni-NTA and its interaction with His-tagged GFP, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the generic list of virus and further agent for loading and/or conjugation as taught by Bachmann ‘617 with specific pegylated PVX or TMV and further agent (phenanthriplatin, doxorubicin, or an EGFR ligand), respectively, in view of Wen ‘2016 to better tumor penetration and systemic retention; and by substituting the generic surface modification of PVX particle as taught by Bachmann ‘617 in view of Wen ‘2016 with nickel-coordinated nitrilotriacetic acid (Ni-NTA) modules displayed on virus particle surface in view of Matsuura ‘2016 to obtain surface displayed Ni-NTA for conjugating to TRAIL, one would achieve Applicant’s claims 1 and 8-18. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. 
The composition of Bachmann ‘617 in view of Wen ‘2016 and Matsuura ‘201 meets all structural limitation of claimed agent and would carry the same properties, including “TRAIL is bound to the PVX plant virus particle or VLP via N-terminus region of the ligand, providing display of C-terminus region for binding with death receptors on cancer cells”, “at least 100 TRAIL ligands are conjugated to the PVX plant virus particle or VLP”, and “trimers of TRAIL monomers”, required by claims 16-18.

Applicant’s Arguments/Remarks filed on 09/06/2022 have been fully considered. Applicant argued “Matsuura et al. teaches construction of an artificial viral capsid with internal Ni-NTA and its interaction with His-tagged GFP. However, Matsuura et al. do not teach conjugating a His-tagged protein to an outer surface of a plant virus particle or VLP thereof by coordination bonds between Ni-NTA modules displayed on the plant virus particle or VLP outer surface” (p. 11, para. 2).
In response, these arguments are found not persuasive because of the following reasons. As indicated above, Bachmann ‘617 disclosed “a chemically reactive group such as… a sulfhydryl group… histidinyl group, or a combination thereof. The first attachment site is located, typically and preferably on the surface, of the core particle such as, preferably the virus-like particle”. Wen ‘2016 disclosed “Surface PEGylation has been applied to many VNPs and has been established as a broadly applicable method for extending circulation time”. Thus, one of skilled artisan would be motivated to conjugate TRAIL on the surface of viral particle. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). To overcome the obviousness rejection, Applicant may insert the phrase “a non-covalent bond selected from” immediately before the recitation “coordination bonds” (line 4 of claim 1), which excludes other non-covalent bonds, such as sulfhydryl interaction or van der waals forces, between viral particle and TRAIL also disclosed by the references. Any amendment After-Final may not be entered if new issue arises and/or extensive search is required.  

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623